The evidence of the state was that on the 17th day of August, 1926, the defendant was convicted in the county court of Noble county upon a charge of unlawful possession of intoxicating liquor and sentenced to serve a term of 30 days in the county jail and to pay a fine of $150; that upon appeal to the Criminal Court of Appeals said cause was affirmed, and on the 14th day of June, 1928, defendant was committed to the county jail of Noble county and served said sentence and fine in said county jail; that on the 18th day of January, 1926, defendant was convicted in the county court of Noble county upon a charge of unlawful manufacture of intoxicating liquor, and on the 26th day of January, 1926, was sentenced to serve a term of four months in the county jail and pay a fine of $400, and that upon appeal said cause was affirmed by the Criminal Court of Appeals, and that on the 16th day of June, 1927, defendant was committed to the county jail of Noble county to serve said sentence of imprisonment and fine; that thereafter, and on the 12th day of February, 1929, defendant was found in possession of nine gallons of whisky. The defendant did not take the witness stand, and offered no evidence in his behalf.
The appeal in this case was filed in this court on the 20th day of November, 1929. On June 14, 1930, the cause was duly submitted on the record, and defendant given *Page 345 
15 days to brief. On July 2, 1930, defendant was given 30 days additional time in which to file brief. No briefs have been filed on behalf of defendant, and no appearance was made for oral argument.
Upon a careful examination of the record, we find no errors depriving defendant of any substantial rights.
The evidence being sufficient to support the verdict, the cause is affirmed.